—Writ of habeas corpus in the nature of an application to reduce bail upon Nassau County District Court Docket Nos. 2001 NA 024465 and 2001 NA 000887.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Nassau County District Court Docket Nos. 2001 NA 024465 and 2001 NA 000887 to the sums of $500 on each Docket Number, which may be posted in the form of insurance company bail bonds in those sums or by depositing the same sums as cash bail alternatives. Altman, J. P., Goldstein, McGinity and Cozier, JJ., concur.